Stacy, J.
There is evidence on tbe record tending to sbow tbat tbe plaintiff produced a purchaser, or a contract of sale, in accordance with bis agreement, which prima facie entitles him to bis commissions. Therefore, tbe judgment of nonsuit was erroneous.
As to whether there has been any release or abandonment of tbe contract, so participated in by tbe plaintiff as to bar bis right of recovery, can only be determined by a jury upon a full bearing and under proper instructions from tbe court. In tbe absence of all tbe evidence we refrain from discussing tbe case, as it goes back for a new trial; and, in alb probability, if Ballance is required to live up to bis contract of purchase, which apparently is enforceable, tbe plaintiff will have no further cause for complaint.
Eeversed.